Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to Amendment dated 7/20/2021. This is non final rejection based on new applied references.

Status of the Claims 
Claims 6-8 are now present in this application. Claim 6 is independent. 
By this Amendment, claims 6 and 8 have been amended, claims 1-5, 9-14 have been canceled.


Specification
The specification is objected to for the following reason: 
i) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).
ii) A new abstract is required that is clearly indicative the invention to which the claims are directed. 
Note that, the claims are directed a method of making a semiconductor device instead of to a semiconductor device.


	
Claim Rejections
 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 6-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (2012/0018716) in view of WU et al. (2019/0386233).
Regarding claim 6, Zhao teaches a display panel manufacturing method (specially refer figure 4 and relate texts), wherein a display panel comprises 
a substrate 64, an anode layer 54, an organic light-emitting diode (OLED) layer  and a cathode layer 52, the OLED layer comprises a hole injection layer 66, a hole transport layer 68 
the display panel manufacturing method comprises steps as follows:
preparing a polymer compound solution of the hole injection layer ([0107] in lines 3-10);
mixing particles made of metal oxide ([107] in last 3 lines) with the polymer compound solution to form a mixing solution A;
coating the mixing solution A on the anode layer 54 to form a hole injection layer film 66; and
processing the hole injection layer film at a predetermined temperature by an annealing process ([0142] in lines 4-7), wherein the predetermined temperature is 100°C.
Zhao’s reference is silent in teaching of the predetermined temperature is 120°C.
WU teaches the predetermined temperature is 120°C- 200°C ([0065] and [0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary through routine experimentation, the result effective variable of the predetermined temperature 120°C-200°C (result effective at least insofar as to provide sufficient improvement the efficiency of the hole injection in to the light emitting layer without effecting  the performance  of the device) to arrive at the predetermined temperature is 120°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill In reAller, 105 USPQ 233, 235. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.
Regarding claim 7, the display panel manufacturing method as claimed in claim 6, wherein the metal oxide ([0107] in last 3 lines in Zhao) is one of ruthenium(IV) oxide, molybdenum oxide, vanadium oxide and tungsten oxide or a combination of at least two of ruthenium(IV) oxide, molyodenum oxide, vanadium oxide and tungsten oxide.
Regarding claim 8, Zhao teaches the display panel manufacturing method as claimed in claim 6, wherein [[the]] a polymer compound ([0107] lines 4-10) of the polymer compound solution is one of Poly(3,4- ethylenedioxythiophene)(PEDOT), Poly[N,N'-bis(4-butylphenyl)-N,N'-bisohenylbenzidine] (Poly- TPD) and Poly(9-vinylcarbazole)(PVK) or a combination of at least two of Poly(3,4- ethylenedioxythiophene)(PEDOT), Poly[N,N'-bis(4-butylphenyl)-N,N'-bisohenylbenzidine] (Poly- TPD) and Poly(9-vinylcarbazole).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819